In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00059-CR



        ANTHONY TAMANHA RIOS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 241st District Court
                 Smith County, Texas
             Trial Court No. 241-1551-12




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
        Anthony Tamanha 1 Rios entered an open plea of guilty to aggravated robbery, was

convicted of the offense and sentenced to forty years’ imprisonment. Rios’ attorney on appeal 2

has filed a brief which states that he has reviewed the record and has found no issues that could

be raised. The brief sets out the procedural history and summarizes the evidence elicited during

the course of the proceeding. Meeting the requirements of Anders v. California, counsel has

provided a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman,

252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 509–10 (Tex. Crim. App. 1981); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App.

[Panel Op.] 1978).

        Counsel mailed a copy of the brief to Rios June 12, 2013, along with his motion to

withdraw in this case and “the complete record.” Rios’ counsel also advised him that he had “a

right to file any pro se brief that she [sic] may wish to file,” and listed the deadline as July 7,

2013. The deadline for filing the pro se response has passed, and no response has been received.

        We have determined that this appeal is wholly frivolous.                    We have independently

reviewed the entire record and find no genuinely arguable issue. See Halbert v. Michigan, 545



1
Rios’ middle name is listed in the trial court’s judgment as Tamanda. This is a misspelling which we correct by
modifying the judgment below.
2
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                        2
U.S. 605, 623 (2005). Therefore, we agree with counsel’s assessment that no arguable issues

support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

       However, Rios’ middle name is misspelled in the trial court’s judgment as Tamanda. The

record establishes that Rios’ middle name is Tamanha. The Texas Rules of Appellate Procedure

give this Court authority to modify judgments to make the record speak the truth when the matter

has been called to our attention by any source. See TEX. R. APP. P. 43.2; French v. State, 830
S.W.2d 607, 609 (Tex. Crim. App. 1992); Rhoten v. State, 299 S.W.3d 349, 356 (Tex. App.—

Texarkana 2009, no pet.). “Our authority to reform incorrect judgments is not dependent on the

request of any party, nor does it turn on a question of whether a party has or has not objected in

trial court; we may act sua sponte and may have a duty to do so.” Rhoten, 299 S.W.3d at 356

(citing Asberry v. State, 813 S.W.2d 526, 531 (Tex. App.—Dallas 1991, pet. ref’d)). We modify

the judgment to reflect the correct spelling of Rios’ middle name.




                                                3
         We affirm the trial court’s judgment, as modified. 3



                                                               Josh R. Morriss, III
                                                               Chief Justice

Date Submitted:            August 16, 2013
Date Decided:              August 19, 2013

Do Not Publish




3
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days from either
the date of this opinion or the date on which the last timely motion for rehearing or for en banc reconsideration was
overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk
of the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                          4